IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60283
                         Summary Calendar



RICHARD SHUMPERT,

                                          Plaintiff-Appellant,

versus

LEON HAYES, Sheriff,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:96-CV-313-D-D
                       - - - - - - - - - -

                           July 9, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

     Richard Shumpert, Mississippi prisoner # 75341, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

action alleging deliberate indifference to his serious medical

needs.

     Shumpert did not include a transcript of the bench trial

which was held before the district court in the record on appeal,

although it is his duty as an appellant to provide a transcript

of all relevant evidence to support his appellate argument.      See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
Fed. R. App. P. 10 (b)(2); see Richardson v. Henry, 902 F.2d 414,

416 (5th Cir. 1990); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.

1992).    Dismissing “the appeal for failure to provide a complete

transcript of the record on appeal is within the discretion of

the court.”    Coats v. Pierre, 890 F.2d 728, 731 (5th Cir. 1989).

While we decline to exercise that option in this instance, we

necessarily limit the scope of our review to the available

record.    See Boze v. Branstetter, 912 F.2d 801, 803 n.1 (5th Cir.

1990).

     Shumpert argues that the district court erred in dismissing

his § 1983 action based on its determination that Shumpert did

not have a serious medical need and on its determination that

Hayes was not deliberately indifferent to Shumpert’s medical

need.    The record supports the district court findings that

Shumpert was incarcerated as a pretrial detainee on April 20,

1995, that he complained of pain only once, on April 23, 1995,

that he was given a medical examination on April 24, 1995, and

that Defendant Hayes responded reasonably to Shumpert’s medical

needs.    The district court noted that Shumpert’s allegation that

he was told he could not see a doctor unless he paid for the

treatment was unsupported by documentary evidence.    However,

Shumpert arranged for a member of his family to pay for his

medical treatment.    Assuming that Hayes unreasonably refused to

pay for Shumpert’s medical treatment, there is no indication in

the record before us that Shumpert suffered adverse consequences

from the delay it may have caused.    See Mendoza v. Lynaugh, 989


                                  2
F.2d 191, 195 (5th Cir. 1993)(A delay in obtaining medical care

rises to a constitutional violation only if the defendant was

deliberately indifferent and the delay resulted in substantial

harm.)   There is also no indication that the timing of Shumpert’s

treatment or the treatment itself was unreasonable under the

circumstances.

     For the foregoing reasons, we affirm the dismissal of

Shumpert’s action.

     AFFIRMED.




                                 3